
      
        DEPARTMENT OF HEALTH AND HUMAN SERVICES
        Centers for Medicare & Medicaid Services
        42 CFR Part 412
        [CMS-1671-P]
        RIN 0938-AS99
        Medicare Program; Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2018
        Correction
        In proposed rule document 2017-08428 beginning on page 20690 in the issue of Wednesday, make the following correction:
        On page 20705, in table 6, the heading for columns two and three, should respectively read “Rural Facility A (Spencer Co., IN)” and “Urban Facility B (Harrison Co., IN)” respectively.
      
      [FR Doc. C1-2017-08428 Filed 5-12-17; 8:45 am]
      BILLING CODE 1505-01-D
    
  